989 F.2d 496
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronnie GLENN, Defendant-Appellant.
No. 93-6042.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-89-54-C-CR, CR-89-58-C-CR)
Ronnie Glenn, Appellant Pro Se.
David Alan Graham, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ronnie Glenn appeals from the district court's order denying his Motion for Modification of a Previously Imposed Term of Imprisonment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Glenn, Nos.  CR-8954-C-CR, CR-89-58-C-CR (W.D.N.C. Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED